 


109 HR 3709 IH: To amend title 10, United States Code, to remove the Peace Corps as an option for service under the National Call to Service military recruitment program.
U.S. House of Representatives
2005-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3709 
IN THE HOUSE OF REPRESENTATIVES 
 
September 8, 2005 
Mr. Kline introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to remove the Peace Corps as an option for service under the National Call to Service military recruitment program. 
 
 
1.Repeal of Peace Corps as option for service under the National Call to Service military recruitment programSection 510(c)(3)(D) of title 10, United States Code, is amended by striking the Peace Corps, Americorps, or another national service program and inserting Americorps or another national service program (other than the Peace Corps).   
 
